Citation Nr: 0527564	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  98-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to higher initial evaluations for a bilateral 
knee disability, evaluated as 10 percent disabling from 
October 2, 1996, to February 18, 1998, and as 20 percent 
disabling from February 19, 1998, to March 15, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee for the period from 
March 16, 1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee for the period from 
March 16, 1999.

4.  Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee for the period from March 16, 
1999.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
December 1974, from February 1975 to February 1978, and from 
January 1987 to October 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Jurisdiction over the veteran's claims folder 
was subsequently transferred to the San Diego, California RO.

The veteran testified before a hearing officer at the RO in 
February 1998, and the undersigned Veterans Law Judge sitting 
at the RO in August 2002.  Transcripts of his hearings have 
been associated with the claims folder.

When the veteran's case was before the Board in September 
2003, it was remanded to the RO for additional development of 
the record.  It was returned to the Board for appellate 
consideration in September 2005.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  For the period from October 2, 1996, to February 18, 
1998, the veteran's bilateral knee disability was manifested 
by X-ray evidence of mild degenerative arthritis; the veteran 
retained full range of motion of his knees.

3.  For the period from February 19, 1998, to March 15, 1999, 
the veteran's bilateral knee disability was manifested by 
degenerative arthritis with occasional incapacitating 
exacerbations.

4.  For the period from March 16, 1999, the veteran's left 
knee disability is manifested by slight limitation of motion 
and X-ray evidence of sight medial joint line narrowing; 
there is no evidence of instability of the left knee.

5.  For the period from March 16, 1999, the veteran's right 
knee disability is manifested by slight limitation of motion, 
X-ray evidence of slight medial joint line narrowing, and 
instability.


CONCLUSIONS OF LAW

1.  For the period from October 2, 1996, to February 18, 
1998, the criteria for a rating in excess of 10 percent for a 
bilateral knee disability were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261 (2004).

2.  For the period from February 19, 1998 to March 15, 1999, 
the criteria for a rating in excess of 20 percent for a 
bilateral knee disability were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261 (2004).

3.  For the period from March 16, 1999, the criteria for a 
rating in excess of 10 percent for degenerative joint disease 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2004).

4.  For the period from March 16, 1999, the criteria for a 
rating in excess of 10 percent for degenerative joint disease 
of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

5.  For the period from March 16, 1999, the criteria for a 
rating in excess of 10 percent for instability of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
December 1996, well before the enactment of the VCAA.  

A Statement of the Case, issued in October 1997, provided 
notice to the veteran of the evidence necessary to support 
his claim.  Supplemental statements of the case dated in 
March 1998, August 1999, March 2002, and February 2005 also 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Moreover, letters dated in December 2001, November 2002, May 
2003, March 2004, and June 2004 also instructed veteran 
regarding the evidence necessary to substantiate his claim 
and requested that he identify evidence supportive of the 
claim.  

The Board's September 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Moreover, the veteran has been afforded VA examinations of 
his service-connected disabilities.  He has also been 
afforded the opportunity to testify before a decision review 
officer at the RO and the undersigned via videoconferencing 
technology.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  While the veteran's 
representative argues that further efforts should be made to 
obtain records from the United States Postal Service, the 
Board notes that the veteran was requested to fill out a 
release of information in June 2004, and he did not respond 
to that request.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records show that he was seen 
for knee complaints at various times during his active 
service.  He underwent right knee arthroscopy in March 1992.  
He took Motrin for his knee pain.  On physical examination in 
June 1996, bilateral patellofemoral syndrome was noted.

A February 1997 treatment note from Loma Linda University 
Family Medical Group indicates an assessment of chronic knee 
pain.  The veteran apparently sought treatment because he 
required a medication refill.  Examination of the right knee 
revealed minimal tenderness, no swelling and no erythema.  
Lachman's and apprehension tests were negative.  Range of 
motion was full.  Examination of the left knee revealed no 
tenderness, swelling, or erythema.  Lachman's and 
apprehension tests were negative.  Range of motion was full.  

A VA orthopedic examination was conducted in April 1997.  The 
veteran related the onset of his knee pain to parachute jump 
school and a fall in 1987.  He indicated that the 
arthroscopic surgery performed in 1992 gave him no 
significant relief.  He reported intermittent mild discomfort 
and aching that seemed to be related to activity and cold 
weather.  The right side seemed to be more affected than the 
left.  He denied using any brace or ambulatory aide.  
Physical examination failed to reveal any present evidence of 
swelling or effusion.  There was no gross bony deformity.  
Anterior drawer and Lachman's tests were negative.  There was 
no valgus or varus instability.  The veteran had bilateral, 
mild patellar pain with firm patellar ballottement as well as 
palpation along the medial and lateral aspects of the 
patella.  There was no evidence of subcutaneous plica.  Range 
of motion of the knees was from zero to 140 degrees.  The 
veteran had a stable gait without a limp, and he was able to 
squat.  X-rays demonstrated mild degenerative arthritis that 
was approximately symmetric.  There was subchondral sclerosis 
and minimal evidence of osteophytic spurring.  The diagnoses 
were mild degenerative arthritis of the knees, mild 
chondromalacia patellae, and mild bilateral patellofemoral 
syndrome, right worse than left. 

A June 1997 letter to the veteran from the United States 
Postal Service indicates that he had been found medically 
unsuitable for the position of casual clerk due to his knee 
condition.  The letter indicates that the Postal Service's 
medical officer had reached the conclusion that his condition 
was not compatible with the strenuous activities required of 
the position.  

A February 1998 VA medical certificate notes chronic knee 
pain.  The veteran reported that Motrin helped the pain and 
aching.  He indicated that the pain woke him and that it was 
worse in bad weather and when going up stairs.  He stated 
that  ice packs and warm towels helped.  He endorsed 
occasional swelling if he was on his feet too much.  The 
provider noted a finding of minimal degenerative joint 
disease.  The diagnostic impressions were degenerative joint 
disease and bilateral knee pain.

At his February 1998 hearing before an RO hearing officer, 
the veteran testified that he had aching pain in his knees 
every day.  He indicated that he experienced swelling of the 
knees and that he treated the swelling with ice packs and 
elevation.  He stated that he received treatment for his 
knees through VA.  He related that he had fallen once because 
his knees had given out on him.  He denied wearing knee 
braces.  He indicated that he had undergone arthroscopic 
surgery on his right knee in 1992, and that he took Motrin 
every day for his knee pain.  He stated that his knee 
disability affected his ability to perform his job as a file 
clerk.

A VA fee basis examination was conducted in March 1999.  The 
veteran complained of pain, weakness, stiffness, swelling, 
instability, locking and lack of endurance.  He reported 
symptoms on a daily basis, with flare-ups every few days, 
predominantly after prolonged standing or walking.  He 
indicated that he usually worked a 10-hour day and that after 
standing and walking for three or four hours, he experienced 
severe, distressing symptoms due to his knee condition.  He 
reported that rest, sitting down, and taking Motrin and pain 
medication often alleviated the pain.  He stated that during 
flare-ups, his ability to perform daily functions was reduced 
by 50 percent.  He noted that he had been employed as an 
electronic technician for the previous eight months.  The 
examiner observed that the veteran did not require an 
assistive device for ambulation.  Physical examination of the 
knees revealed no evidence of heat, redness, effusion, 
drainage, instability, or weakness.  There was mild soft 
tissue swelling overlying the right knee.  Range of motion of 
the right knee was from zero to 110 degrees, with pain at 90 
degrees.  Range of motion of the left knee was from zero to 
130 degrees, with pain at 110 degrees.  Drawer test was 
abnormal on the right and normal on the left.  McMurray's 
test was normal bilaterally.  The examiner stated that range 
of motion was additionally limited by pain, fatigue, 
weakness, and lack of endurance following repeated use, with 
pain having the major functional impact on the veteran.  
However, he did not express, in terms of degrees, the 
additional limitation.  X-rays were normal bilaterally.  The 
diagnosis was status post right knee surgery with bilateral 
knee pain.  

VA outpatient treatment notes for the period from August 1999 
to March 2003 show a diagnosis of bilateral degenerative 
joint disease of the knees.  The veteran reported that his 
pain as relieved with Ibuprofen and was decreased with over 
the counter pain medications.  The veteran also reported that 
elevating his knees on pillows also helped to relieve his 
pain.  In October 2000, the veteran's knees were nontender 
and showed no evidence of swelling.  In December 2000, the 
veteran's left knee was mildly tender anteriorly.  The 
assessment was bilateral knee pain.  

The veteran testified before the undersigned in August 2002.  
He stated that he did not do a great deal of physical 
exercise, and that at the end of a five-day work week, he had 
swelling of his knees.  He related that he took Motrin and 
iced and elevated his knees for relief.  He indicated that he 
worked as an equipment technician, and that his knees were 
more painful and stiff at the end of the day.  He noted that 
he had difficulty climbing stairs, and that on long distance 
driving, he had to stop frequently.  He denied undergoing 
physical therapy for his knees.  He expressed his belief that 
his knees had become worse.

The veteran was afforded an additional VA examination in July 
2003.  His history was reviewed.  The veteran complained of 
increasing bilateral knee pain over the previous several 
years.  He stated that the pain was constant and ranged from 
six to eight out of ten.  He indicated that he could stand 
for two hours an walk two blocks.  He denied night pain and 
stated that he had not missed any work due to the disability.  
He endorsed occasional locking, about two times per month.  
He stated that the locking lasted for a few seconds.  He 
complained of instability on pivoting movements, 
approximately two times per month.  He denied weakness of his 
legs.  He endorsed swelling and stated that stairs, 
squatting, walking, and cold weather aggravated the pain.  He 
stated that Motrin helped.  He denied having had cortisone 
shots or physical therapy.  On physical examination, the 
veteran had full range of motion of both knees, from zero to 
140 degrees.  There was no swelling or point tenderness.  
There was positive patellar grind on both knees.  There was 
no instability to varus and valgus testing.  Straight leg 
raise was negative.  Lachman's test, and anterior and 
posterior drawer tests, were also negative.  The veteran 
walked with a slightly antalgic gait.  He could do a full 
squat.  Pulses and sensation were normal, with 5/5 strength.  
Patellar and Achilles reflexes were normal.  X-rays 
demonstrated slight medial joint line narrowing.  Otherwise, 
there were no significant degenerative arthritic changes.  
The patellofemoral joint was normal.  The assessment was 
bilateral patellofemoral chondromalacia with no appreciable 
instability.

A subsequent July 2003 VA outpatient treatment note indicates 
that although the veteran complained of knee pain, he had 
full range of motion.  There was no swelling, redness, or 
increased warmth.  Crepitus was noted.  The assessment was 
knee pain.  The veteran failed to appear for a February 2004 
appointment.

In April 2004 the Appeals Management Center (AMC) received a 
letter from the United States Postal Service, indicating that 
it could not disclose information pertaining to the veteran 
without a signed release from the veteran.  The AMC wrote to 
the veteran in June 2004, asking him to sign a release so 
that his records could be obtained.  The veteran did not 
respond to that request.  




Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  The 
Board has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2004).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Ankylosis of the knee warrants a 30 percent evaluation where 
is at a favorable angle in full extension or in slight 
flexion between zero and 10 degrees.  A 40 percent evaluation 
is awarded when the ankylosis is in flexion between 10 and 20 
degrees, and a 50 percent evaluation applies when the 
ankylosis is in flexion between 20 and 45 degrees.  A 60 
percent evaluation is warranted where the ankylosis is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.




Increased Rating for Period from October 2, 1996, to February 
18, 1998

Upon careful review of the evidence pertaining to this 
period, the Board concludes that the 10 percent evaluation 
for bilateral degenerative arthritis of the knees is 
appropriate.  In this regard the Board notes that the medical 
evidence for this period consists of a February 1997 private 
treatment note and the report of an April 1997 VA 
examination.  The private treatment record revealed minimal 
tenderness of the right knee and none in the left, as well as 
a full range of motion bilaterally.  The April 1997 
examination report shows that there was no swelling or 
effusion, and no instability.  While the veteran had 
bilateral mild patellar pain, range of motion was full 
bilaterally.  Diagnoses included mild degenerative arthritis 
of the knees.  As discussed above, in the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for arthritis if there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A higher evaluation of 20 percent is not warranted in the 
absence of occasional incapacitating exacerbations.  As the 
evidence pertaining to this period fails to demonstrate 
incapacitating exacerbations, a higher evaluation is not 
available.

Increased Rating for Period from February 19, 1998, to March 
15, 1999

The medical evidence for this period consists of a February 
1998 VA medical certificate and the veteran's testimony 
before the RO hearing officer.  Based upon the February 1998 
medical certificate, the RO determined that the veteran 
suffered from occasional incapacitating episodes and 
increased the veteran's evaluation to 20 percent pursuant to 
the diagnostic criteria for arthritis.  The Board notes that 
the medical certificate does not reflect that range of motion 
testing was conducted.  As such, there is no basis for a 
higher evaluation based on limited motion of the veteran's 
knees.  Moreover, the medical certificate also fails to 
indicate whether the veteran suffered from instability 
associated with his bilateral knee disability.  Therefore, 
the Board concludes that an evaluation in excess of 20 
percent for bilateral arthritis of the knees is not warranted 
for this period.



Increased Ratings for Period Beginning March 16, 1999

Effective March 16, 1999, the RO awarded a 10 percent 
evaluation for degenerative arthritis of the left knee, a 10 
percent evaluation for degenerative arthritis of the right 
knee, and a 10 percent evaluation for instability of the 
right knee.  The RO made such determinations based on the 
report of a fee basis examination conducted in March 1999.  

Having carefully considered the evidence pertaining to the 
veteran's left knee for this period, the Board concludes that 
an evaluation in excess of the currently assigned 10 percent 
is not appropriate.  While the March 1999 examination report 
indicates some limitation of flexion of the veteran's left 
knee, such limitation does not warrant a compensable 
evaluation pursuant to the diagnostic criteria for limitation 
of flexion or extension.  Moreover, subsequent examinations 
report full range of motion of the left knee.  Tests for 
instability of the left knee have been consistently negative.  
The July 2003 VA examination revealed only slight medial 
joint line narrowing, with no other significant degenerative 
arthritic changes.  In the absence of competent medical 
evidence reflecting greater disability of the left knee, the 
Board concludes that an evaluation in excess of 10 percent 
for the period in question is not available.

As for the evaluation of the veteran's right knee for this 
period, the Board notes that he is currently in receipt of 
separate 10 percent evaluations for arthritis and for 
instability.  The 10 percent rating for instability was 
awarded based upon the March 1999 examination, which detected 
an abnormal Drawer test on the right.  However, the Board 
notes that all other examination reports associated with the 
veteran's claims folder fail to indicate that he suffers from 
instability of either knee.  There is no indication that the 
veteran suffers from moderate or severe instability of the 
right knee.  Thus, there is no basis for a higher evaluation 
for instability of the right knee.

As for the 10 percent evaluation assessed for the veteran's 
arthritis of the right knee, the Board concludes that a 
higher rating is not warranted.  As with the veteran's left 
knee, the only evidence of any limitation of motion of the 
right knee is recorded in the March 1999 examination report.  
Such limitation does not warrant a compensable evaluation 
under the criteria for evaluating limitation of flexion or 
extension.  Other medical evidence of record indicates full 
range of motion of the veteran's right knee.  Absent evidence 
of a greater disability, a higher evaluation for arthritis of 
the right knee is not warranted.

The Board notes that the veteran has complained of giving way 
and instability.  However, the medical evidence does not bear 
out his complaints.  "A finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced 
by the visible behavior' of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the veteran subjectively complained of discomfort in 
the extremes of flexion, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for higher ratings.  

Consideration has also been given to assigning staged ratings 
for the period of the instant appeal; however, the Board 
finds that at no time during the pendency of this appeal have 
the veteran's knee disabilities warranted evaluations in 
excess of those assigned.  Fenderson v. West, 12 Vet. App. 
119 (1999).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to higher initial evaluations for a bilateral 
knee disability, evaluated as 10 percent disabling from 
October 2, 1996, to February 18, 1998, and as 20 percent 
disabling from February 19, 1998, to March 15, 1999 is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee for the period from 
March 16, 1999 is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee for the period from 
March 16, 1999 is denied.

Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee for the period from March 16, 
1999 is denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


